Haul, Judge.
The defendant appeals from his conviction and sentence of three years for shooting at another not in his own defense. The case was tried before the court without a jury. The prosecutrix testified that she was driving an automobile on the highway when she heard a shot and saw a bullet hit her car. The bullet struck the rear window of the automobile. At the trial she identified the defendant as the person who fired the shot. She stated she saw him through her *583rear-view mirror when he fired the shot. Other witnesses identified the defendant as being in the vicinity of the shooting with a rifle. No motive was shown for the shooting. The evidence was sufficient to support the conviction. Studstill v. State, 105 Ga. 832 (31 SE 542); Clark v. State, 84 Ga. 577 (10 SE 1094).
Submitted Judy 9, 1969
Decided November 4, 1969.
Kravitch & Hendrix, Aaron Kravitch, for appellant.
Andrew J. Ryan, Jr., District Attorney, Andrew J. Ryan, III, for appellee.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.